NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



CARL ZINCK,                        )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D17-2915
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 16, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Collier
County; Christine Greider, Judge.



PER CURIAM.

              Affirmed.




SILBERMAN, BLACK, and BADALAMENTI, JJ., Concur.